DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on June 18, 2020. 
Claims 1-5 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claims 1-2 are objected to because of the following informalities:  The equations should be rewritten to be more legible.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (JP2018027742A) in view of Navabi et al. “Robust Optimal Adaptive Trajectory Tracking Control of Quadrotor Helicopter”. 
Regarding claims 1-5: 
With respect to claim 1, Qu teaches: 
a rotor on which a motor is mounted; (“The rotor 30 is a propulsion mechanism that realizes the maintenance / change of the position of the UAV 1 and the change of the direction of the UAV 1. As shown in FIGS. 1 and 2, each rotor 30 has two propellers (blades) 30 a. The propeller 30 a is driven to rotate around the rotary shaft 30 b by a predetermined driving source (for example, an electric motor or an engine).” [0043])
an inertial navigation control unit that controls a rotation speed of the motor that is mounted on the rotor; (“The rotational speed of each rotor 30 can be independently varied to control the lift and thrust, thereby adjusting the position, speed, acceleration of the UAV 1.” [0044]) 
wherein, in order for a drone to perform a hovering operation, the inertial navigation unit computes the rotation speed of the motor using an x-axis inertia moment, a y-axis inertia moment, and a z-axis inertia moment, which are computed using equations, and a propeller rotation inertia moment (Jr) that is an intrinsic constant for the drone, the equation being: 
    PNG
    media_image1.png
    150
    296
    media_image1.png
    Greyscale
 
where Ixx = x-axis inertia moment, Iyy = y-axis moment, Izz = z-axis inertia moment, l denotes a distance from the center axis of the drone to the motor, m denotes a weight of the drone, r denotes a radius of the drone, and mr is a weight of one rotor; (“the rotor 30 may be configured so that the UAV 1 can perform hovering flight in the air at a predetermined position and direction by the operation of the rotor 30” [0044], “The equation of motion of rotation in the absolute coordinate system of UAV is expressed by the following equation (2). In the following expression (2), Ix, Iy and Iz are the moments of inertia of UAV around the X axis, the Y axis, and the Z axis in the absolute coordinate system, respectively, and kd is a coefficient.” [0060], “Control parameters (for example, roll angle, pitch angle, yaw angle) for reducing the deviation between this status parameter and the target parameter are calculated by PID control, and this control parameter is converted into the equations (1) and (2) And calculates the rotational speed ωi (i = 1, 2, 3, 4) of each propeller of the UAV” [0061])
However, while Qu teaches computing the rotational speed of the motor of the drone for hovering flight, it does not teach the equations used to compute the rotational speed. Navabi teaches “Where m is the total mass of quadrotor… Where                 
                    I
                    =
                    d
                    i
                    a
                    g
                    
                        
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            x
                                            x
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            I
                                        
                                        
                                            y
                                            y
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            I
                                        
                                        
                                            z
                                            z
                                        
                                    
                                
                            
                        
                    
                
             denotes inertia matrix (                 
                    
                        
                            I
                        
                        
                            x
                            x
                        
                    
                    ,
                     
                    
                        
                             
                            I
                        
                        
                            y
                            y
                        
                    
                    ,
                     
                
            and                 
                    
                        
                            I
                        
                        
                            z
                            z
                        
                    
                
             are the inertias of the quadrotor), and                 
                    
                        
                            J
                        
                        
                            r
                        
                    
                
             stands for the inertia of propeller. In addition,                 
                    
                        
                            Ω
                        
                        
                            r
                        
                    
                    =
                    
                        
                            ω
                        
                        
                            1
                        
                    
                    +
                    
                        
                            ω
                        
                        
                            2
                        
                    
                    +
                    
                        
                            ω
                        
                        
                            3
                        
                    
                    +
                    
                        
                            ω
                        
                        
                            4
                        
                    
                
             is the total angular speed of propellers (                
                    
                        
                            ω
                        
                        
                            i
                        
                    
                    ,
                     
                    i
                    =
                    1
                    ,
                     
                    2
                    ,
                     
                    3
                    ,
                     
                    4
                
             stand for angular speed of the                 
                    
                        
                            i
                        
                        
                            t
                            h
                        
                    
                
            rotor)… and L stands for horizontal distance between propeller’s center to center of mass of the quadrotor” (page 5)) where the mathematical model of the quadrotor vehicle is calculated using similar parameters. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Qu’s UAV with Navabi’s equations for a quadrotor vehicle because (“The adaptive control method is utilized to overcome the lack of exact knowledge about the robot parameters. Using the PSO algorithm, optimal adaptive controller parameters are achieved.” (page 22)). 

With respect to claim 2, Qu in combination with Navabi, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Qu and Navabi teaches inertial navigation control for a drone of claim 1. Qu does not teach but Navabi further teaches wherein the inertial navigation control unit computes the rotation speed of the motor using the following equation that is an equation of state:

    PNG
    media_image2.png
    216
    738
    media_image2.png
    Greyscale

where

    PNG
    media_image3.png
    167
    555
    media_image3.png
    Greyscale

where Ωi, denotes an i-th rotation speed (i = 1, 2, 3, 4), θ denotes a Euler angle pitch (with respect to the x-axis), φ denotes an Euler angle roll (with respect to the y-axis),  ψ denotes an Euler angle yaw (with respect to the z-axis), g denotes gravitational acceleration, b denotes a thrust coefficient, and d denotes a drag coefficient; (“Where                 
                    I
                    =
                    d
                    i
                    a
                    g
                    
                        
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            x
                                            x
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            I
                                        
                                        
                                            y
                                            y
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            I
                                        
                                        
                                            z
                                            z
                                        
                                    
                                
                            
                        
                    
                
             denotes inertia matrix (                 
                    
                        
                            I
                        
                        
                            x
                            x
                        
                    
                    ,
                     
                    
                        
                             
                            I
                        
                        
                            y
                            y
                        
                    
                    ,
                     
                
            and                 
                    
                        
                            I
                        
                        
                            z
                            z
                        
                    
                
             are the inertias of the quadrotor), and                 
                    
                        
                            J
                        
                        
                            r
                        
                    
                
             stands for the inertia of propeller. In addition,                 
                    
                        
                            Ω
                        
                        
                            r
                        
                    
                    =
                    
                        
                            ω
                        
                        
                            1
                        
                    
                    +
                    
                        
                            ω
                        
                        
                            2
                        
                    
                    +
                    
                        
                            ω
                        
                        
                            3
                        
                    
                    +
                    
                        
                            ω
                        
                        
                            4
                        
                    
                
             is the total angular speed of propellers (                
                    
                        
                            ω
                        
                        
                            i
                        
                    
                    ,
                     
                    i
                    =
                    1
                    ,
                     
                    2
                    ,
                     
                    3
                    ,
                     
                    4
                
             stand for angular speed of the                 
                    
                        
                            i
                        
                        
                            t
                            h
                        
                    
                
            rotor)” (page 5)) where the mathematical model of the quadrotor vehicle is calculated using similar parameters. (“The dynamical equations of quadrotor helicopter derived from equation (2) and (3) can be written in following forms:

    PNG
    media_image4.png
    365
    687
    media_image4.png
    Greyscale
,” (page 6)). Figure 1 of Navadi (page 4) also shows the coordinate frame of the quadrotor, which shows that the values of the mathematical model are derived similarly to the claimed invention. 


    PNG
    media_image5.png
    624
    691
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Qu’s UAV with Navabi’s equations for a quadrotor vehicle because (“The adaptive control method is utilized to overcome the lack of exact knowledge about the robot parameters. Using the PSO algorithm, optimal adaptive controller parameters are achieved.” (page 22)). 

With respect to claim 3, Qu in combination with Navabi, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of Qu and Navabi teaches inertial navigation control for a drone of claim 2. Qu further teaches wherein the drone includes four motors and distances from the center of the drone to the rotors are the same; (“The UAV includes those having a plurality of rotors such as a helicopter, a quadcopter” [0002], “FIG. 10 shows the forces acting on a UAV with four arms and four propellers.” [0057], “The propeller 30 a is driven to rotate around the rotary shaft 30 b by a predetermined driving source (for example, an electric motor or an engine).” [0043]) 

With respect to claim 4, Qu in combination with Navabi, as shown in the rejection above, discloses the limitations of claim 3. 
The combination of Qu and Navabi teaches inertial navigation control for a drone of claim 3. Qu further teaches wherein a state variable in the equation of state is a position of the drone or an angular velocity thereof, and a control variable in the equation of state is the rotation speed of the motor; (“In normal UAV control, status parameters (angular velocity, acceleration, position, direction, etc.) of the UAV are acquired using various sensors (accelerometer, compass, GPS, etc.). Control parameters (for example, roll angle, pitch angle, yaw angle) for reducing the deviation between this status parameter and the target parameter are calculated by PID control, and this control parameter is converted into the equations (1) and (2) And calculates the rotational speed ωi (i = 1, 2, 3, 4) of each propeller of the UAV” [0061]) 

With respect to claim 5, Qu in combination with Navabi, as shown in the rejection above, discloses the limitations of claim 4. 
The combination of Qu and Navabi teaches inertial navigation control for a drone of claim 4. Qu further teaches wherein each of the state variable and the control variable are set to have a value that falls within a range that is set; (“First, in step S1, the status parameters of the UAV are acquired using various sensors. Next, in step S2, a control parameter for reducing the deviation between the status parameter acquired in step S1 and the target parameter is calculated by PID control. As the target parameter, for example, a value calculated based on a signal sent from the outside by the user can be adopted, or a value automatically calculated inside the UAV can be adopted.” [0064], “In step S3, the control parameters calculated in step S2 are input to equations (1) and (2) to calculate the rotational speed ωi (i = 1, 2, 3, 4) of each propeller of the UAV. Next, in step S4, it is determined whether the rotational speed ωi (i = 1, 2, 3, 4) of each propeller calculated in step S3 exceeds a predetermined upper limit value ωt (eg 500 rad/s). When any one of the rotational speeds ωi (i = 1, 2, 3, 4) of the propellers exceeds the upper limit ωt, the rotational speed (ω 1, for example) is set to the upper limit ωt in step S5.” [0065]) which shows that that state variable, which is comparable to the status parameter, has a target parameter, and the control variable, which is comparable to the control parameter has an upper limit value, meaning there is a range for the control parameter. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Sebesta et al. “A Real-Time Adaptive High-Gain EKF, Applied to a Quadcopter Inertial Navigation System” is pertinent because “The control vector is u                     
                        =
                        
                            
                                
                                    
                                        
                                            
                                                u
                                            
                                            
                                                1
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                u
                                            
                                            
                                                2
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                u
                                            
                                            
                                                3
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                u
                                            
                                            
                                                4
                                            
                                        
                                    
                                
                            
                            
                                T
                            
                        
                    
                , and the relations between motor speeds and the resulting forces and torques are 

    PNG
    media_image6.png
    193
    554
    media_image6.png
    Greyscale
” 
which pertains to the mathematical equations used to model the parameters of the UAV. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662